EXAMINER’S AMENDMENT

Reply Under 37 CFR 1.111

The submission of the reply filed on 12/17/2020 to the non-final Office action of 1/24/2020 is acknowledged. Claims 11-24 and 27-30 are pending1.

Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:

The non-elected without traverse claims 20-23 have been cancelled (see Election of 12/03/2019).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as recited in the independent claim 11.
Applicant has combined previously allowed claim 26 with claims 11 and 25, thus rendering the amended independent claim 11 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings

The drawings filed on 2/15/2019 have been accepted by the Office.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835






    
        
            
        
            
        
            
    

    
        1 The instant application has been revived according to the Decision on Petition under 37 CFR 1.137(a) (Granted) of 02/11/2021.